Oourt of Claims jurisdiction; tort claim. — Plaintiff, an inmate at Leavenworth Penitentiary, Kansas, seeks relief for alleged malpractice and negligence. This case comes before the court on defendant’s motion to dismiss for lack of jurisdiction. Upon consideration thereof, together with the response thereto, without oral argument, the court concluded that plaintiff’s petition asserts a claim over which the Court of Claims has no jurisdiction and on the basis of Section 2 *1086of the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. § 1506, the court on October 2, 1970 denied defendant’s motion and transferred the case to the United States District Court for the District of Kansas. The Clerk of the Court was directed to forward to the Clerk of said District Court a certified copy of the record made here.